DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the alternative “more angularly spaced-apart…tool blades” must be shown (claim 11) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    238
    674
    media_image1.png
    Greyscale
Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (1,226,636).
Brown discloses all of the limitations of claim 1, i.e., a folding pocket tool, comprising 5a tool plate 12 pivotally mounted between two spaced-apart elongate handle plates 14, the elongate handle plates being secured in a mutually aligned configuration Fig. 4, wherein the folding pocket tool has a folded configuration in which the tool plate is substantially aligned with the elongate handle plates Fig. 1 and an 10unfolded configuration not shown in which the tool plate is deployed from between the handle plates; wherein the folding pocket tool has a bit holder socket formed by plates 14, Figs. 2-4 formed by opposing faces of the handle plates.
Regarding claim 9, PA meets the limitations, i.e., the folding pocket tool of claim 1, wherein the tool plate is a knife blade 12.
Regarding claim 10, PA meets the limitations, i.e., the folding pocket tool of claim 1, further comprising a kit of parts comprising a tool plate 11 and two handle plates 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Parker (342,128) in view of Escobedo et al. (6,662,521 “Escobedo”).

    PNG
    media_image2.png
    246
    368
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    165
    332
    media_image3.png
    Greyscale
 Parker meets all of the limitations of claim 1, , i.e., a folding pocket tool, comprising 5a tool plate C or D pivotally mounted between two spaced-apart elongate handle plates B, the elongate handle plates being secured in a mutually aligned configuration Fig. 3, wherein the folding pocket tool has a folded configuration in which the tool plate is substantially aligned with the elongate handle plates Fig. 2 and an 10unfolded configuration Fig. 1 in which the tool plate is deployed from between the handle plates; wherein the folding pocket tool has a bit driver G, except for the bit driver to be formed by opposing faces of the handle plates and to be in form of a socket.
 Escobedo teaches a multipurpose tool having a bit driver socket 26 formed by the opposing faces of the handle plates.
. 

Claim 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Parker modified by Escobedo as applied to claim 1 above, and further in view of GB 2563466.
PA (prior art, Parker modified by Escobedo) meets all of the limitations of claim 2 as described above, except for the tool plate to carry a magnet for retaining a tool bit in the bit holder socket.  

    PNG
    media_image4.png
    519
    638
    media_image4.png
    Greyscale
GB`466 teaches a multi tool with a bit socket 1, 12 formed by the handle plates and further having a magnet 8 placed in a slot proximal the socket for retaining the bits. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the magnet as taught by GB`466 to retain the driving bits. The combination meets the claim, except for the tool pate either C or D to carry the magnet. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to place the magnet in proximity of the holder, e.g., on the free non-work end of either or both (more strength) of the plates proximal to the socket, as suggested by GB`466 proximate location, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes, 86 USPQ 70.
GB`466 is formed in the tool plate modified for location of parts which is shaped and dimensioned to receive a hexagonal tool bit 26 Escobedo in said bit 20holder socket.
Regarding claim 4, PA meets the limitations, i.e., the folding pocket tool of claim 3, wherein the slot has a width corresponding to a space between diametrically opposite ridges of a hexagonal tool bit GB`466, Fig. 3, wherein opposing faces of the handle plates include channels 10, 12 GB`466 shaped and 25dimensioned to fit diametrically opposite flats of a hexagonal tool bit.
Regarding claim 5, PA meets the limitations, i.e., the folding pocket tool of claim 3, wherein the slot has a width corresponding to a space between diametrically opposite ridges of a hexagonal tool bit Fig. 3 GB`466, and a gap defined by 26 Escobedo between opposing faces of the handle plates corresponding to a distance 30between diametrically opposite flats of a hexagonal tool bit. 
Regarding claim 6, PA meets the limitations, i.e., the folding pocket tool of claim 3, wherein said slot has a width corresponding to a space between diametrically opposite flats of a hexagonal tool bit Fig. 3 GB`466, and a gap between opposing faces of the handle plates defined by 26 Escobedo or Fig. 3 GB`466 corresponding to a distance between diametrically opposite ridges of a hexagonal tool bit. Note that limitations from specification are not read into the claims.
Regarding claim 7, PA meets the limitations, i.e., the folding pocket tool of claim 3, wherein the handle plates include registered cut-out portions 26 Escobedo or Fig. 3 GB`466 that form a bit receptacle for a tool bit .
 7, wherein the bit receptacle includes 10a magnet 8 for retaining a tool bit.

Claim 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (1,226,636) in view of Lawbaugh (825,063).

    PNG
    media_image5.png
    119
    439
    media_image5.png
    Greyscale
Brown meets all of the limitations of claim 1, i.e., a pocket tool comprising a tool plate 12 pivotally mounted about a first end between two spaced- apart elongate handle plates 14, the elongate handle plates being secured in a mutually aligned configuration Figs. 1 and 4; one tool blade 10 disposed about a second end of the two-spaced-apart elongate handle plates Fig. 2, 25the second end being opposite from the first end; wherein the tool blade is disposed about the handle plates to permit use of both tool blades in combination as a pry bar capable of and use of each tool blade individually, except for two or more angularly spaced-apart substantially coplanar tool blades.  

    PNG
    media_image6.png
    152
    538
    media_image6.png
    Greyscale
 Lawbaugh teaches a tool handle with two angularly spaced-apart substantially coplanar tool blades 7, 8 that may be used in combination as a pry bar or individually. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Brown by providing an additional double blade tool as taught by Lawbaugh in diversifying the pocket tool. 
Fig. 1 Lawbaugh.
Regarding claim 13, PA meets the limitations, i.e., the pocket tool of claim 11, wherein the angular spacing between longitudinal axes of the tool blades is less than 60 degrees Fig. 1 Lawbaugh.
Regarding claims 14-18 and in the alternative, claim 13, PA meets the limitations, i.e., except for explicitly disclosing the angle between the blades. The choice of the angle depends on the size of the blades and the intended use, accordingly it would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to form the angle, e.g., at 20 degrees in adapting for a particular application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 19, PA meets the limitations, i.e., the pocket tool of claim 11, wherein at least one of the tool blades includes a bit retainer 16, 17 Brown.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Lake slotted handle plates, Drai double blades 11 and Harris different blades/tools are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
February 10, 2022						Primary Examiner, Art Unit 3723